UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6890


JOE LEE FULGHAM,

                  Plaintiff - Appellant,

             v.

THE COMMONWEALTH OF VIRGINIA; MS. PAMELA A. SARGENT, Senior
Assistant Attorney General,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00184-JBF-TEM)


Submitted:    December 15, 2009             Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joe    Lee    Fulgham    appeals    the   district    court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).          We have reviewed the record and find that

this appeal is frivolous.                Accordingly, we dismiss the appeal

for    the   reasons      stated    by   the   district   court.        Fulgham   v.

Virginia, No. 2:09-cv-00184-JBF-TEM (E.D. Va. Apr. 29, 2009).

We    dispense     with   oral     argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                           2